Exhibit 10.2

FIRST SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

(TERM LOAN)

THIS FIRST SUPPLEMENT TO THE MASTER LOAN AGREEMENT (this “First Supplement”),
dated as of March 8, 2010, is between AGSTAR FINANCIAL SERVICES, PCA (the
“Lender”) and REG NEWTON, LLC, an Iowa limited liability company (the
“Borrower”), and supplements that certain Master Loan Agreement, of even date
herewith, between the Lender and the Borrower (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “MLA”).

1. Definitions. As used in this First Supplement, the following terms shall have
the following meanings. Capitalized terms used and not otherwise defined in this
First Supplement shall have the meanings attributed to such terms in the MLA.
Terms not defined in either this First Supplement or the MLA shall have the
meanings attributed to such terms in the Uniform Commercial Code, as enacted in
the State of Minnesota and as amended from time to time.

“Monthly Payment Date” has the meaning given in Section 4 of this First
Supplement.

“Program” has the meaning given in Section 13 of this First Supplement.

“Term Note” means that certain promissory note of even date herewith in the
original principal amount of $23,610,731.50 to be executed and delivered to the
Lender by the Borrower pursuant to the terms and conditions provided for in this
Supplement and the MLA.

“Term Loan Maturity Date” means March 8, 2013.

2. The Term Loan Amount and Purpose. Pursuant to the terms and conditions set
forth in the MLA and this First Supplement, Lender agrees to extend a Term Loan
to the Borrower in the original principal amount of $23,610,731.50 for the
purpose of financing the acquisition of a biodiesel production facility located
near Newton, Iowa, by Borrower.

3. Interest Rate. Subject to the provisions of the MLA and Sections 8, 10 and 12
of this First Supplement, the Term Loan shall bear interest at a rate equal to
the Applicable Rate plus 300 basis points. The computation of interest,
amortization, maturity and other terms and conditions of the Term Loan shall be
as provided in the Term Note, provided, however, in no event shall the
applicable rate exceed the Maximum Rate.

4. Term Loan Payments. Beginning on April 1, 2010, and continuing on the first
(1st) day of each month thereafter until and including September 1, 2011,
Borrower will pay accrued interest on the Term Loan. Beginning on the first (1st
) day of October 2011 and continuing on the first (1st) day of each month
thereafter (the “Monthly Payment Date”) until the Term Loan Maturity Date, the
Borrower shall make equal monthly payments of principal and accrued interest in
such amounts as will fully amortize the entire outstanding principal of the



--------------------------------------------------------------------------------

Term Note, together with accrued interest thereon, over a period of twelve
(12) years from the date of this First Supplement. The amount of said monthly
payments shall be recalculated and, if necessary, adjusted to account for
changes in the effective rate of interest hereunder and to maintain said twelve
(12) year amortization. In addition to the regularly scheduled payments set
forth above, the Borrower shall make all Excess Cash Flow Payments and Debt
Service Reserve Account Payments as described in the MLA. The outstanding
principal balance of the Term Note, together with all accrued interest, if not
paid sooner, shall be due and payable in full on the Maturity Date.

5. Effective Date. Subject to the provisions of the MLA and this First
Supplement, the Term Loan shall become effective on the Effective Date.

6. Term Loan Term. The Term Loan term shall run for a period beginning on the
Effective Date and ending on the Term Loan Maturity Date.

7. Renewal. Provided that Borrower has met and maintained all loan covenants for
90 days prior to the effective date of a permitted renewal and provided that no
Event of Default exists or is continuing, Lender agrees that at the Term Loan
Maturity Date or, if renewed by the Lender, the maturity date of the first
renewal, as applicable, Borrower may request in writing that Lender renew the
Term Loan for a period of up to one (1) year on such terms and conditions as the
Lender and Borrower may agree upon in writing. Nothing in this Agreement shall
commit the Lender to renew or extend any other accommodations to the Borrower
regarding the Term Loan.

8. Default Interest. In addition to the rights and remedies set forth in the
MLA: (i) if the Borrower fails to make any payment to Lender when due
(including, without limitation, any purchase of equity of Lender when required),
then at Lender’s option in each instance, such obligation or payment shall bear
interest from the date due to the date paid at the applicable Default Rate;
(ii) upon the occurrence and during the continuance of an Event of Default
beyond any applicable cure period, if any, at Lender’s option in each instance,
the unpaid balances of the Term Loan shall bear interest from the date of the
Event of Default or such later date as Lender shall elect the applicable Default
Rate; (iii) after the maturity of the Term Loan, whether by reason of
acceleration or otherwise, the unpaid principal balance of the Term Loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at the applicable Default Rate. Interest payable at
the Default Rate shall be payable from time to time on demand or, if not sooner
demanded, on the last day of each calendar month.

9. Late Charge. If any payment of principal or interest due under this First
Supplement or the Term Note is not paid within ten (10) days of the due date
thereof, the Borrower shall pay, in addition to such amount, pay a late charge
equal to five percent (5%) of the amount of such payment,

10. Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In the event
that any change in any applicable law (including the adoption of any new
applicable law) or any change in the interpretation of any applicable law by any
judicial, governmental or other regulatory body charged with the interpretation,
implementation or administration thereof,

 

2



--------------------------------------------------------------------------------

should make it (or in the good-faith judgment of the Lender should raise a
substantial question as to whether it is) unlawful for the Lender to make,
maintain or fund LIBOR Rate Loans, then; (a) the Lender shall promptly notify
each of the other parties hereto; and (b) the obligation of the Lender to make
LIBOR rate loans of such type shall, upon the effectiveness of such event, be
suspended for the duration of such unlawfulness. During the period of any
suspension, Lender shall make loans to Borrower that are deemed lawful and that
as closely as possible reflect the terms of the MLA.

11. Prepayment of Term Loan. The Borrower may, by notice to the Lender, prepay
the outstanding amount of the Term Loan in whole or in part with accrued
interest to the date of such prepayment on the amount prepaid, without penalty
or premium, but subject to Sections 2.13 and 7.04 of the MLA. Any prepayment
does not otherwise affect Borrower’s obligations to pay any fees due under the
MLA or this First Supplement.

12. Maximum Amount Limitation. Anything in the MLA, this First Supplement, or
the other Loan Documents to the contrary notwithstanding, Borrower shall not be
required to pay unearned interest on the Term Note or any of the Loan
Obligations, or ever be required to pay interest on the Term Note or any of the
Loan Obligations at a rate in excess of the Maximum Rate, if any. If the
effective rate of interest which would otherwise be payable under the MLA, this
First Supplement, the Term Note, or any of the other Loan Documents would exceed
the Maximum Rate, if any, then the rate of interest which would otherwise be
contracted for, charged, or received under the MLA, this First Supplement, the
Term Note, or any of the other Loan Documents shall be reduced to the Maximum
Rate, if any. If any unearned interest or discount or property that is deemed to
constitute interest (including, without limitation, to the extent that any of
the fees payable by Borrower for the Loan Obligations to the Lender under the
MLA, this First Supplement, the Term Note, or any of the other Loan Documents
are deemed to constitute interest) is contracted for, charged, or received in
excess of the Maximum Rate, if any, then such interest in excess of the Maximum
Rate shall be deemed a mistake and canceled, shall not be collected or
collectible, and if paid nonetheless, shall, at the option of the holder of the
Term Note, be either refunded to the Borrower, or credited on the principal of
the Term Note. It is further agreed that, without limitation of the foregoing
and to the extent permitted by applicable law, all calculations of the rate of
interest or discount contracted for, charged or received by the Lender under the
Term Note, or under any of the Loan Documents, that are made for the purpose of
determining whether such rate exceeds the Maximum Rate applicable to the Lender,
if any, shall be made, to the extent permitted by applicable laws (now or
hereafter enacted), by amortizing, prorating and spreading during the period of
the full terms of the Advances evidenced by the Term Note, and any renewals
thereof all interest at any time contracted for, charged or received by Lender
in connection therewith. This Section shall control every other provision of all
agreements among the parties to the MLA pertaining to the transactions
contemplated by or contained in the Loan Documents, and the terms of this
Section shall be deemed to be incorporated in every Loan Document and
communication related thereto.

13. Funds Held Program. Lender, in its sole discretion, may offer a funds held
program (the “Program”) to permit the Borrower to make advance conditional
payments on designated loans, on such terms and conditions as the Lender may
establish from time to time.

 

3



--------------------------------------------------------------------------------

Lender reserves the right, in its discretion, to amend or terminate the Program
at any time upon notice to Borrower. The following terms and conditions apply to
all Program accounts in connection with loans from Lender:

(a) Advance Payments. Subject to Lender’s rights to direct the application of
payments, an advance payment made to be applied to any amounts due and owing to
the Lender on the Loan Obligations in the future, or used for any other purpose
allowed by the Program, will be in a designated Program account as of the date
received. If a special prepayment of principal is desired, Borrower must so
specify when an advance payment is made.

(b) Program Interest. Interest will accrue on funds in the Program account at
such times and at such rates determined by Lender. Lender may change the
interest rate or accrual period from time to time without notice. The Program
may provide for different interest rates for different categories of loans.

(c) Application of Funds. Funds in the Program account for a designated loan
will be applied by Lender in Lender’s discretion toward payment of one or more
installments, as applicable, or related charges when the loan installment or
other related charge becomes due. Any accrued interest in the Program account
will be applied first to the installment or related charges. If the funds in the
Program account are insufficient to pay the entire installment or related
charges, Borrower shall pay the difference by the applicable Monthly Payment
Date. Funds received after a loan installment or related charges have been
billed will be applied to the installment or related charges due. Funds received
in excess of the billed installment amount or related charges will be placed in
the Program account unless otherwise designated as a special principal payment
by Borrower or designated for another purpose allowed by the Program.

(d) Withdrawal of Funds. Lender may, in its sole discretion, permit Borrower to
withdraw funds from the Program account in accordance with Lender’s Program.

(e) Limitations. Lender, in its sole discretion, may restrict the availability
of any funds in the Borrower’s Program account

(f) Lender Options. The Lender may, in its sole discretion, apply funds from the
Program account without notice to Borrower for the following reasons:

(i) Advances. If the Borrower fails to pay when due any amounts Borrower is
required to pay pursuant to the Loan Documents, Lender may apply funds in the
Program account to pay such amounts.

(ii) Account Ceiling. If at any time the Program account balance exceeds the
unpaid balance on the designated loan, Lender may apply the funds in the Program
account to pay off the loan. Any excess funds will be returned to Borrower.

 

4



--------------------------------------------------------------------------------

(iii) Transfer of Security. If Borrower sells, assigns, or transfers any
interest in any collateral for the loan, Lender may apply the funds in the
Program account to the remaining loan balance.

(iv) Termination. In the event the Lender, in its sole discretion, terminates
the Program, Lender may apply all funds in the Program account to the remaining
loan balance effective on the termination date.

(g) No Program Account Insurance. Neither the advance payments nor the accrued
interest in a Program account are insured by a governmental agency or
instrumentality.

(h) Liquidation of Lender. If Lender is placed in liquidation, Borrower shall be
sent by the receiver such notices as required by the Farm Credit Administration
regulations then in effect. Such regulations currently provide for advance
notice from the receiver that funds in the Program account will be applied to
the loan and that funds in the Program account will not earn interest after the
receiver is appointed.

14. Security. The Borrower’s obligations hereunder and, to the extent related
thereto, the MLA, shall be secured as provided in the MLA.

15. Representations and Warranties of Borrower. The Borrower hereby agrees with,
reaffirms, and acknowledges as follows:

(a) The Borrower represents that the representations and warranties contained in
the MLA, this First Supplement and the Related Documents are, and continue to
be, true and correct and in full force and effect.

(b) The Borrower is not in default under the terms of the MLA, this First
Supplement, the Related Documents or any other Material Contracts to which the
Borrower is a party and which relates to the operation of the Borrower’s
business; and

(c) No license, permit, permission or authority necessary for the operation of
the Plant has been revoked or challenged by or before any Governmental
Authority.

(d) . Borrower has the power and authority to execute, deliver, and perform this
First Supplement and any documents required under this First Supplement and that
all documents contemplated herein when executed and delivered to Lender will
constitute the valid, binding and legally enforceable obligations of Borrower in
accordance with their respective terms and conditions, except as enforceability
may be limited by any applicable bankruptcy or insolvency laws.

16. Execution in Counterparts. This First Supplement may be executed in any
number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.

{SIGNATURE PAGE IMMEDIATELY FOLLOWS THIS PAGE}

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

FIRST SUPPLEMENT (TERM LOAN)

BY AND BETWEEN

REG NEWTON, LLC

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED: MARCH 8, 2010

IN WITNESS WHEREOF, the parties have caused this First Supplement to the Master
Loan Agreement to be executed by their duly authorized officers as of the date
shown above.

 

REG NEWTON, LLC, an Iowa limited liability company By:  

/s/ Daniel J. Oh

 

Daniel J. Oh

 

Its: President

AGSTAR FINANCIAL SERVICES, PCA

an United States corporation

By:  

/s/ Mark Schmidt

  Mark Schmidt   Its Vice President

 

6